Title: From George Washington to William Heath, 22 June 1782
From: Washington, George
To: Heath, William


                        Dear sir
                            Head Quarters June 22d 1782
                        
                        As the Referees, who are to settle the disputes between the Army and Mr Sands & Co., will sit for that purpose in a few days, it will be necessary for the Gentn of the Army to appoint some Person to attend in their name to conduct the business; I wish you therefore to make it known to the Army under your Command, that such Person may be appointed, and that he properly prepare necessary papers, in defense of the Charges, against the meeting of the Referees.the time & place of their meeting will be notified to
you. I am sir Your Most Humble Servant
                        
                            Go:
Washington
                        
                    